                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION



KERRY CHAPPELL,

               Plaintiff,                                CIVIL ACTION NO.: 4:17-cv-240

       v.

NANCY BERRYHILL, Acting Commissioner
of Social Security,

               Defendant.



                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's January 15, 2019 Report and Recommendation, (doc. 15), to which objections have been

filed (doc. 19). Accordingly, Court OVERRULES plaintiff’s objections, ADOPTS the Report

and Recommendation as supplemented herein as the opinion of the Court, AFFIRMS the Acting

Commissioner’s final decision, and DIRECTS the Clerk of Court to CLOSE this case and

ENTER final judgment in favor of the Acting Commissioner.

       Plaintiff, who was 46 years old when the ALJ issued his opinion, 1 disputes the Report and

Recommendation affirming the ALJ’s credibility finding because the Magistrate Judge cited an

unpublished case, Carson v. Comm’r of Soc. Sec. Admin, 300 F. App’x 741 (11th Cir. 2008), cited

in doc. 15 at 6 n. 4. (Doc. 19 at 2.) Of course, simply because the Court encourages Social

Security claimants to cite to binding authority (see doc. 3 at 3 (Court’s General Order for Social

Security Appeals)), does not prohibit the Court from citing such persuasive authority. See, e.g.,
1
   Plaintiff correctly points out the typographical error in the Magistrate Judge’s Report and
Recommendation, which incorrectly identified her age as 36. (Doc. 19 at 6.)
11th Cir. R. 36-2 (“Unpublished opinions are not considered binding precedent, but they may be

cited as persuasive authority.”). Particularly for a noncontroversial rule statement like “[a]s the

ALJ articulated at least one valid reason for discounting [plaintiff’s] testimony, however, the

misstatement is harmless.” (Doc. 15 at 6. n. 4.) As plaintiff herself notes, the law of this Circuit

is that an ALJ’s “misstatements are harmless where they do not affect the outcome.” (Doc. 19

at 2, citing Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir. 1983).)

        The Magistrate Judge concluded that the ALJ permissibly pointed to three differing

descriptions of plaintiff’s termination from her last job (i.e., that she was going to be laid off, that

she was fired, and that she walked off the job because she couldn’t handle the stress, tr. 22) as

being inconsistent. (Doc. 15 at 6-7.) See Perez Guerrero v. Colvin, 2016 WL 4807953 at *6

(S.D. Fla. Mar. 23, 2016) (“Factors that an ALJ may consider in weighing a claimant’s credibility

include reputation for truthfulness, inconsistencies in testimony or between testimony and

conduct, daily activities, and unexplained, or inadequately explained, failure to seek treatment or

follow a prescribed course of treatment.”) (quote and cite omitted)). And plaintiff — though

admitting that her statements about leaving her last job “are not identical” — attempts, yet again,

to have this Court reweigh the ALJ’s credibility finding. That it cannot do, even if it might have,

in the first instance, reached a contrary conclusion. (Doc. 15 at 7, collecting citations; see tr.

275-76 (affidavit from Chappell’s employer affirming her self-reported mental difficulties with

working).) After all, “the mere fact that the record may support a contrary conclusion is not

enough to justify a reversal of the administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022,

1027 (11th Cir. 2004); Powell v. Heckler, 773 F.2d 1572 (11th Cir. 1985) (when the Commissioner

articulates adequate reasons for rejecting a claimant’s testimony, this Court may not substitute its

own judgment for that of the Commissioner). And, of course, even if plaintiff is correct that the




                                                   2
ALJ gave multiple improper reasons for discounting her credibility, the articulation of one

specific, valid reason means that the outcome would be unchanged. Crawford v. Comm’r of Soc.

Sec., 363 F.3d 1155, 118-59 (11th Cir. 2004) (“Even if the evidence preponderates against the

Commissioner’s findings, we must affirm if the decision reached is supported by substantial

evidence.”).

       Chappell also disputes the Magistrate Judge’s rule statement for the review of medical

opinion evidence, emphasizing that an ALJ cannot substitute his own opinion for that of a

competent, acceptable medical source. (Doc. 19 at 4-5.) While she is certainly correct on that

point of law, the Magistrate Judge did not err by affirming the ALJ’s rejection of Licensed Social

Worker Edward Parks’ unsupported, conclusory checklist opinion.               First, Parks is a

non-acceptable medical source and thus — though plaintiff would have it otherwise — his opinion

is not entitled to the same weight or credibility analysis as any physician or other acceptable

medical source. (Doc. 15 at 10-11, citing 20 C.F.R. § 416.913(a), SSR 06-03, p. 7; 20 C.F.R.

§§ 404.1513(d) & 416.913(d).) As explained in the Report and Recommendation, all that is

required of an ALJ regarding non-medical source evidence is that the evidence be considered.

(Id., citing, inter alia, 20 C.F.R. §§ 416.926, 416.926a, 416.927, 416.929.) And the ALJ properly

rejected Parks’ opinion because it was offered without even the slightest hint to his own observed

supporting clinical signs or symptoms or any objective medical testing. (Id., at 11-12, citing

Carter v. Colvin, 2017 WL 360926 at *2 (S.D. Ga. Jan. 3, 2017).) Chappell’s protest, that the

ALJ could have relied upon Parks’ opinion if only he had searched the record for evidence to

support it, misunderstands both the nature of the ALJ’s role and the weight Dr. Parks’ opinion

would be entitled to even had it been fully credited. (Doc. 15 at 11-12 (explaining that “a

conclusory checklist without supporting rationale is not enough for an acceptable medical




                                                3
source”), id. at n. 6 (reiterating that Parks is not an acceptable medical source).)

       Finally, plaintiff disputes the Magistrate Judge’s finding that Chappell failed to identify

what about the ALJ’s RFC assessment would change had he fully credited consultative examiner

Dr. John Whitley’s opinion that Chappell “may be” vulnerable to decompensate under excessive

stress, demand, and changes during a typical workday and “may” function best in a home-based

environment. (Doc. 15 at 13, citing tr. 395.) Plaintiff contends that the Court improperly did the

ALJ’s job for him by noting she had not demonstrated any error in failing to fully credit Dr.

Whitley’s opinion. (Doc. 19 at 5-6.) But the Court cannot remand for reconsideration as an

intellectual exercise. There must be some error to warrant remand. Plaintiff still does not show

that the ALJ erroneously formulated his RFC, even had the non-concrete, suggestive limitations of

Dr. Whitley’s opinion been fully credited. (See doc. 15 at 13-14, citing tr. 21 (ALJ’s RFC

assessment limiting Chappell to “routine” work with “few changes” at an SVP of 1-2 (simple,

routine work), and also limiting her to only occasional interpersonal interactions and

recommending she would be “better off working alone.”) and noting plaintiff had not hinted how

these restrictions were inconsistent with Dr. Whitley’s suggestions that she “may be” vulnerable to

decompensation and “may” function best at home.) Put differently, the Magistrate Judge did not

provide a post-hoc rationale for the ALJ’s decision. (Doc. 19 at 6.) Rather, the Court found that

plaintiff had not shown why — even had the ALJ erred — remand was required to reconsider Dr.

Whitley’s opinion. (Doc. 15 at 13-14.) She still has not.




                                                  4
      For all of these reasons as well as those stated by the Magistrate Judge, the Court

AFFIRMS the Commissioner’s decision.

      SO ORDERED, this 1st day of March, 2019.




                                 R. STAN BAKER
                                 UNITED STATES DISTRICT JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA




                                           5
